Exhibit 10.1

FIRST AMENDMENT TO TERM LOAN AGREEMENT

THIS FIRST AMENDMENT TO TERM LOAN AGREEMENT, dated as of October 8, 2010 (this
“Amendment”), is among PERRIGO COMPANY (the “Borrower”), the LENDERS party
hereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent (in such capacity,
the “Administrative Agent”) and RBS CITIZENS, N.A., as Syndication Agent (in
such capacity, the “Syndication Agent”).

INTRODUCTION

The Borrower, the Lenders, the Administrative Agent and the Syndication Agent
have entered into a Term Loan Agreement dated as of April 22, 2008 (as amended
or modified from time to time, the “Term Loan Agreement”). The Borrower desires
to amend the Term Loan Agreement as set forth herein, and the Lenders are
willing to do so in accordance with the terms hereof.

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
herein contained, the parties agree as follows:

ARTICLE 1. AMENDMENTS TO TERM LOAN AGREEMENT

The Term Loan Agreement is amended as of the date hereof as follows:

1.1 The following definitions in Section 1.01 are restated:

“Alternate Base Rate” or “ABR” means the highest of (i) the Prime Rate, (ii) the
Federal Funds Effective Rate plus 0.50% and (iii) the Adjusted One Month LIBOR
Rate. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the Federal Funds Effective Rate or the Adjusted One Month LIBOR Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted One Month LIBOR Rate,
respectively.

“Collateral Documents” means, collectively, the Intercreditor Agreement, all
pledge and security agreements and all other agreements or documents granting or
perfecting a Lien in favor of the Administrative Agent for the benefit of the
Lenders or otherwise providing support for the Secured Obligations at any time,
each in form and substance satisfactory to the Administrative Agent, and as
amended or modified from time to time.

“Consolidated Interest Expense” means, with reference to any period, the
Interest Expense of the Borrower and its Subsidiaries calculated on a
consolidated basis for such period, including without limitation all financing
costs in connection with a Permitted Securitization Transaction.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) any failure by any Plan
to satisfy the “minimum funding standard” (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, whether or not
waived; (c) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) a determination that any Plan is, or is expected to be,
in “at-risk” status (as defined in Section 430(i)(4) of the Code or
Section 303(i)(4) of ERISA); (e) the incurrence by



--------------------------------------------------------------------------------

the Borrower or any of its ERISA Affiliates of any liability under Title IV of
ERISA with respect to the termination of any Plan; (f) the receipt by the
Borrower or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan; (g) the incurrence by the Borrower or any of its
ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan; or (h) the receipt by the
Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA, or is in endangered or critical status,
within the meaning of Section 432 of the Code or Section 305 of ERISA.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or similar obligations, (b) all obligations of
such Person evidenced by bonds, debentures, acceptances, notes or similar
instruments, (c) all obligations of such Person upon which interest charges are
customarily paid, (d) all obligations of such Person under conditional sale or
other title retention agreements relating to property acquired by such Person,
(e) all obligations of such Person in respect of the deferred purchase price of
property or services (excluding current accounts payable incurred in the
ordinary course of business), (f) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(g) all Guarantees by such Person of Indebtedness of others, (h) all Capital
Lease Obligations of such Person, (i) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty, (j) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances, (k) all obligations (based on the net
mark-to-market amount) under Swap Agreements of such Person that relate to
interest rates, (l) all Off-Balance Sheet Liabilities of such Person, and
(m) all obligations under any Disqualified Stock of such Person. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

“Interest Coverage Ratio” means, as of the end of any Fiscal Quarter of the
Borrower, the ratio of Consolidated EBIT to Consolidated Interest Expense
(excluding non-cash interest), as calculated for the four consecutive Fiscal
Quarters of the Borrower then ending.

“Leverage Ratio” means, as of the end of any Fiscal Quarter of the Borrower, the
ratio of (a) Consolidated Indebtedness at such time to (b) Consolidated EBITDA,
as calculated for the four consecutive Fiscal Quarters of the Borrower then
ending.

“Material Indebtedness” means Indebtedness (other than the Term Loans), and/or
Swap Agreement Obligations (based on the net mark-to-market amount) of any one
or more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding the Dollar Equivalent of $35,000,000.

“Obligations” means all unpaid principal of, accrued and unpaid interest and
fees and reimbursement obligations on the Advances, all accrued and unpaid fees
and all expenses, reimbursements, indemnities and other obligations of the
Borrower to the Lenders, the Administrative Agent, any indemnified party or any
of them arising under the Loan Documents, in all cases whether now existing or
hereafter arising.



--------------------------------------------------------------------------------

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency or instrumentality thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within two years from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest or
second highest credit rating obtainable from S&P or from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any Agent or Affiliate thereof or any other
commercial bank organized under the laws of the United States of America or any
State thereof which has a combined capital and surplus and undivided profits of
not less than $500,000,000;

(d) fully collateralized repurchase agreements and reverse repurchase agreements
with a term of not more than one year for securities described in clause
(a) above and entered into with a financial institution satisfying the criteria
described in clause (c) above;

(e) in the case of any Foreign Subsidiary, (i) marketable direct obligations
issued by, or unconditionally guaranteed by, the sovereign nation in which such
Foreign Subsidiary is organized and is conducting business or issued by any
agency of such sovereign nation and backed by the full faith and credit of such
sovereign nation, in each case maturing within one year from the date of
acquisition, so long as such sovereign nation is a member of the Organisation
for Economic Co-operation and Development (the “OECD”), the indebtedness of such
sovereign nation is rated at least A by S&P or A2 by Moody’s or carries an
equivalent rating from a comparable foreign rating agency or such sovereign
nation is approved by the Administrative Agent for purposes of this clause (e),
or (ii) investments of the type and maturity described in clauses (b) through
(d) above of foreign obligors, which investments or obligors in the case of
clause (b) above have ratings described in such clause or equivalent ratings
from comparable foreign rating agencies, and which investments in the case of
clauses (c) and (d) are with any office of any commercial bank that is (A) any
Agent or Affiliate thereof, (B) organized under the laws of a member of the OECD
or a state, province or territory thereof which has a combined capital and
surplus and undivided profits of not less than $500,000,000, or (iii) approved
by the Administrative Agent.

(f) money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P or Aaa
by Moody’s and (iii) have portfolio assets of at least $5,000,000,000;

(g) marketable direct obligations issued by any state of the United States or
any political subdivision of any such state or any public instrumentality
thereof maturing within one year from the date of acquisition thereof and, at
the time of acquisition, having one of the two highest ratings obtainable from
either S&P or Moody’s;



--------------------------------------------------------------------------------

(h) repurchase obligations with a term of not more than 30 days underlying
securities of the types described in clause (a) above entered into with any bank
meeting the qualifications specified in clause (c) above;

(i) “money market” preferred stock maturing within six months after issuance
thereof or municipal bonds in each case issued by a corporation organized under
the laws of any state of the United States, which has a rating of “A” or better
by S&P or Moody’s or the equivalent rating by any other nationally recognized
rating agency;

(j) tax exempt floating rate option tender bonds backed by letters of credit
issued by a national or state bank whose long-term unsecured debt has a rating
of AA or better by S&P, Aa2 or better by Moody’s or the equivalent rating by any
other nationally recognized rating agency; and

(k) shares of any money market mutual fund rated as least AAA or the equivalent
thereof by S&P, at least Aaa or the equivalent thereof by Moody’s or any other
mutual fund at least 95% of whose assets consist of the type specified in
clauses (a) through (g) above.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

1.2 The following definitions are added to Section 1.01 in appropriate
alphabetical order:

“Adjusted One Month LIBOR Rate” means, an interest rate per annum equal to the
sum of (i) 1.00% per annum plus (ii) the Adjusted LIBO Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day); provided that, for the avoidance of doubt,
the Adjusted LIBO Rate for any day shall be based on the rate appearing on the
Reuters Screen LIBOR01 Page (or on any successor or substitute page) at
approximately 11:00 a.m. London time on such day (without any rounding).

“Consolidated Total Tangible Assets” means, as of any date, the Consolidated
Total Assets as of such date, less all goodwill and intangible assets determined
in accordance with GAAP included in such Consolidated Total Assets.

“Intercreditor Agreement” means the Collateral Agency and Intercreditor
Agreement dated as of May 29, 2008 among the Secured Parties (as defined
therein, and including JPMorgan Chase Bank, N.A., in its capacity as
Administrative Agent for the 2005 Revolving Credit Lenders (as defined therein)
and on behalf of each of the 2005 Revolving Credit Lenders, JPMorgan Chase Bank,
N.A., in its capacity as the Administrative Agent for the 2008 Term Loan Lenders
(as defined therein) and on behalf of each of the 2008 Term Loan Lenders, each
of the holders of the 2008 Notes (as defined therein, and including the holders
of the Series 2010 Notes (as defined in the First Amendment to the Intercreditor
Agreement)), and



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A., in its capacity as Collateral Agent for the Secured
Parties, as amended by a First Amendment to Collateral Agency and Intercreditor
Agreement dated as of April 30, 2010, and as further amended or modified from
time to time, provided that any such further amendments or modifications thereto
shall be in form and substance acceptable to the Administrative Agent.

“Non-Guarantor Subsidiaries” means all Subsidiaries other than Domestic
Subsidiaries that are Guarantors.

“Qualified Acquisition” means any Acquisition, or the last to occur of a series
of Acquisitions consummated within a period of six consecutive months, if the
aggregate amount of Indebtedness incurred by one or more of the Borrower and its
Subsidiaries to finance the purchase price of, or other consideration for, or
assumed by one or more of them in connection with, such Acquisition is at least
$100,000,000.

“Senior Notes” means Borrower’s 5.97% Senior Notes, Series 2008-A, due May 29,
2015 issued in the original principal amount of $75,000,000, 6.37% Senior Notes,
Series 2008-B, due May 29, 2018 issued in the original principal amount of
$125,000,000, 4.91% Senior Notes, Series 2010-A, due April 30, 2017 issued in
the original principal amount of $115,000,000, 5.45% Senior Notes, Series
2010-B, due April 30, 2020 issued in the original principal amount of
$150,000,000 and 5.55% Senior Notes, Series 2010-C, due April 30, 2022 issued in
the original principal amount of $150,000,000, as issued under the Master Note
Purchase Agreement dated as of May 29, 2008 among the Borrower and the
purchasers named therein, as supplemented by the First Supplement to Master Note
Purchase Agreement, dated as of April 30, 2010 among the Borrower and the
purchasers named therein.

“2010 Credit Agreement” means the Credit Agreement dated October 8, 2010 among
the Borrower, certain Foreign Subsidiary Borrowers parties thereto, the Lenders
parties thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, Bank of
America, N.A. and Wells Fargo Bank, National Association, as Syndication Agents,
and HSBC Bank USA, National Association, Fifth Third Bank and Bank Leumi USA, as
Documentation Agents, as it may from time to time amended or otherwise modified,
and any successor to or replacement of such agreement or the credit facilities
evidenced thereby, as each such successor or replacement may from time to time
be amended or otherwise modified, in each case, to the extent not prohibited
hereby.

1.3 Section 1.01 is amended by deleting the definitions of “Agis”, “Israeli
Acquisition Co.”, “Israeli Acquisition Cash Secured Loan”, “Israeli Cash Secured
Loan Documents”, “Material Non-Guarantor Subsidiaries”, “Perrigo International
Cash Secured Loan Guarantee” and “Three-Month Secondary CD Rate”.

1.4 Section 1.04 is restated as follows:

SECTION 1.04. Accounting Terms; GAAP; Pro Forma Treatment. Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and



--------------------------------------------------------------------------------

applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. For purposes of calculating the Leverage Ratio (as used in
Section 6.10 and in determining the Applicable Margin), the Interest Coverage
Ratio, Consolidated Total Assets and Consolidated Total Tangible Assets, any
Acquisition or any sale or other disposition outside the ordinary course of
business by the Borrower or any of the Subsidiaries of any asset or group of
related assets in one or a series of related transactions, the net proceeds from
which exceed $10,000,000, including the incurrence of any Indebtedness and any
related financing or other transactions in connection with any of the foregoing,
occurring during the period for which such ratios are calculated shall be deemed
to have occurred on the first day of the relevant period for which such ratios
were calculated on a pro forma basis acceptable to the Administrative Agent.

1.5 Section 2.17(d) is amended by deleting the word “therewith” at the end of
the last sentence of such section and adding this phrase in the end thereof:
“with any Guaranties or pledges of the Equity Interests of any Foreign
Subsidiaries.”

1.6 Section 5.01(a) is amended by deleting the reference therein to “BDO
Siedman” and substituting “Ernst and Young LLP” in place thereof.

1.7 Section 5.01 is amended by adding the following to the end thereof:

Information required to be delivered pursuant to this Section 5.01 shall be
deemed to have been delivered if such information, or one or more annual or
quarterly reports containing such information, shall have been posted by the
Administrative Agent on an IntraLinks or similar site to which the Lenders have
been granted access or such reports shall be available on the website of the SEC
at http://www.sec.gov or on the Borrower’s website at http://www.perrigo.com.
Information required to be delivered pursuant to this Section may also be
delivered by electronic communications pursuant to procedures approved by the
Administrative Agent.

1.8 Section 5.05 is restated as follows:

SECTION 5.05. Maintenance of Properties; Insurance; Accounts. The Borrower will,
and will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted (except for disposition of assets permitted
under this Agreement), and (b) maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations.

1.9 Section 5.09 is restated as follows:

SECTION 5.09. Additional Covenants. If at any time the Borrower, any Guarantor
or any Foreign Subsidiary that is required to have 65% or more of the Equity
Interests pledged under Section 2.17 shall enter into or be a party to any
instrument or agreement, including all such instruments or agreements in
existence as of the date hereof and all such instruments or agreements entered
into after the date hereof, relating to or amending any provisions applicable to
any of its Indebtedness which in the aggregate, together with any related
Indebtedness, exceeds $50,000,000, which includes financial covenants or the
equivalent thereof not substantially provided for in this Agreement or more
favorable to the lender or lenders thereunder than those



--------------------------------------------------------------------------------

provided for in this Agreement, then the Borrower shall promptly so advise the
Administrative Agent and the Lenders. If the Administrative Agent or the
Required Lenders shall request, upon notice to the Borrower, the Administrative
Agent and the Lenders shall enter into an amendment to this Agreement or an
additional agreement (as the Administrative Agent may request), providing for
substantially the same financial covenants or the equivalent thereof as those
provided for in such instrument or agreement to the extent required and as may
be selected by the Administrative Agent.

1.10 Section 6.01 is restated as follows:

The Borrower will not permit any Non-Guarantor Subsidiaries to, create, incur,
assume or permit to exist any Indebtedness, except:

(a) Indebtedness created hereunder;

(b) Indebtedness existing on the date hereof and set forth in Schedule 6.01 and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof;

(c) Indebtedness resulting from loans permitted by Section 6.04(d);

(d) Indebtedness pursuant to Permitted Securitization Transactions provided that
the aggregate outstanding principal amount of the Indebtedness under all
Permitted Securitization Transactions of all Non-Guarantor Subsidiaries and of
the Borrower and all of its other Subsidiaries shall not exceed $250,000,000;
and

(e) other Indebtedness in an aggregate amount not exceed an amount equal to 10%
of Consolidated Total Tangible Assets.

1.11 Section 6.02 is restated as follows:

Section 6.02 Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a) Permitted Encumbrances;

(b) Liens on any property or asset of the Borrower or any Subsidiary existing on
the date hereof and set forth in Schedule 6.02; provided that (i) such Lien
shall not apply to any other property or asset of the Borrower or any Subsidiary
and (ii) such Lien shall secure only those obligations which it secures on the
date hereof and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof, as reduced from time to time;

(c) Precautionary UCC filings with respect to operating leases of the Borrower
or any Domestic Subsidiary;

(d) Liens on assets of Subsidiaries solely in favor of the Borrower or a
Guarantor as secured party and securing Indebtedness owing by a Subsidiary to
the Borrower or a Guarantor;



--------------------------------------------------------------------------------

(e) Liens on the Collateral securing, on a pro rata basis, the Secured
Obligations hereunder, the “Secured Obligations” as defined in the 2010 Credit
Agreement (provided that the aggregate principal amount outstanding thereunder
shall not exceed $700,000,000, as reduced from time to time), the Indebtedness
under the Senior Notes (provided that the aggregate principal amount outstanding
thereunder shall not exceed $615,000,000, as reduced from time to time) and the
other obligations defined as “Secured Obligations” under the Intercreditor
Agreement, all subject to the terms of the Intercreditor Agreement and the other
Collateral Documents and related agreements governing the pro rata sharing of
the Collateral and other rights and terms with respect to the Collateral (and
the Administrative Agent is authorized by each Lender to execute the
Intercreditor Agreement and such other Collateral Documents and related
agreements on behalf of each such Lender (including without limitation such
joinders, amendments and supplements thereto) to implement such Liens and pro
rata sharing of the Collateral and other rights and terms as determined by the
Administrative Agent);

(f) Liens in favor of JPMorgan on cash collateral securing the obligations of a
“Defaulting Lender” as defined in the 2010 Credit Agreement to fund risk
participations under the 2010 Credit Agreement;

(g) Liens (in addition to the Liens permitted above in this Section 6.02) on
assets of the Borrower and its Subsidiaries securing indebtedness in the
aggregate less than an amount equal to 5% of Consolidated Total Tangible Assets,
provided that such Liens assumed or created in connection with an Acquisition
after the Effective Date may secure Indebtedness in an aggregate amount of up to
$25,000,000 in excess of 5% of Consolidated Total Tangible Assets for a period
of time not to exceed 60 days after any such Acquisition; and

(h) Liens (in addition to the Liens permitted above in this Section 6.02) on
assets of the Borrower’s Foreign Subsidiaries assumed or created in connection
with an Acquisition after the Effective Date and securing Indebtedness in the
aggregate less than an amount equal to 10% of Consolidated Total Tangible
Assets, provided that such Liens may secure Indebtedness in an aggregate amount
of up to $25,000,000 in excess of 10% of Consolidated Total Tangible Assets for
a period of time not to exceed 60 days after any such Acquisition.

1.12 Section 6.04 is restated as follows:

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, and will not permit any of its Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger with any Person that was not a
Wholly-Owned Subsidiary prior to such merger) any Equity Interests, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, or make any Acquisition,
except:

(a) Permitted Investments;

(b) Investments, loans and advances existing on the date hereof and set forth in
Schedule 6.04 and extensions, renewals and replacements thereof that do not
increase the outstanding amount thereof, as reduced from time to time;

(c) Investments in a Securitization Entity in connection with Permitted
Securitization Transactions and in an aggregate outstanding amount acceptable to
the Administrative Agent and required to consummate the Permitted Securitization
Transactions plus accounts or notes receivable permitted to be transferred to a
Securitization Entity in connection with Permitted Securitization Transactions;



--------------------------------------------------------------------------------

(d) Investments, loans or advances made by (i) the Borrower or any Subsidiary to
the Borrower or any Domestic Subsidiary that is a Guarantor or (ii) any Foreign
Subsidiary that is not a Guarantor to any Subsidiary;

(e) Acquisitions, provided that: (i) before and after giving pro forma effect
thereto (as of the end of the most recently ended Fiscal Quarter of the
Borrower), no Default exists or would be caused thereby and (ii) if such
Acquisition involves the acquisition of Equity Interests, the consummation of
such Acquisition has been recommended by the Board of Directors and management
of the target of such Acquisition;

(f) Guarantees (i) by the Borrower or any Subsidiary of Indebtedness of the
Borrower or any Domestic Subsidiary that is a Guarantor, (ii) by any Foreign
Subsidiary that is not a Guarantor of any Indebtedness of any Subsidiary, or
(iii) of any of the Obligations; and

(g) Guarantees, investments, loans or advances not otherwise permitted by this
Section 6.04 not in excess of fifteen percent (15%) of Consolidated Total Assets
in the aggregate; provided that the aggregate outstanding amount (exclusive of
investments, loans or advances to Subsidiaries under Section 6.04(d)(ii)) of
such Guarantees of, and investments, loans or advances to, Subsidiaries that are
not Guarantors shall not exceed seven and one-half percent (7.5%) of
Consolidated Total Assets in the aggregate.

1.13 Section 6.09(a) is restated as follows:

(a) prohibit any sale or other transfer of an interest in accounts or notes
receivable to a Securitization Entity pursuant to Permitted Securitization
Transactions if the aggregate outstanding principal amount of the Indebtedness
under all Permitted Securitization Transactions does not exceed $250,000,000,

1.14 Section 6.09(c) is restated as follows:

(c) prohibit any such sale, lease, license, transfer, assignment or other
disposition if in any Fiscal Year of the Borrower, the aggregate book value
(disregarding any write-downs of such book value other than ordinary
depreciation and amortization) of all of the business, assets, rights, revenues
and property disposed of shall be less than 20% of the aggregate book value of
the Consolidated Total Assets as of the end of the immediately preceding Fiscal
Year and the business, assets, rights, revenues and property disposed of shall
be responsible for less than 20% of the consolidated net sales and net income of
the Borrower and its Subsidiaries for the immediately preceding Fiscal Year, and
if immediately after any such transaction, no Default shall exist or shall have
occurred and be continuing.

1.15 Section 6.10 is restated as follows:

SECTION 6.10. Leverage Ratio. The Borrower will not permit the Leverage Ratio to
exceed 3.25 to 1.0 as of the end of any Fiscal Quarter; provided that, upon the
written election by the Borrower to the Administrative Agent not later than the
last day of the Fiscal Quarter in which a Qualified Acquisition is consummated,
the Borrower may elect that the permitted Leverage Ratio hereunder may be
greater than 3.25 to 1.00, but in no event greater than 3.50 to 1.00, on such
last day of such Fiscal Quarter and on the last day of each of the three Fiscal
Quarters next succeeding such Fiscal Quarter.



--------------------------------------------------------------------------------

1.16 Sub-section (k) of Article VII is restated as follows:

(k) one or more judgments for the payment of money in an aggregate Dollar
Equivalent amount in excess of $20,000,000 shall be rendered against the
Borrower, any Subsidiary or any combination thereof and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of the Borrower or any Subsidiary to
enforce any such judgment;

1.17 Sub-section (l) of Article VII is restated as follows:

(l) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, results in liabilities in an aggregate Dollar
Equivalent amount in excess of $20,000,000;

1.18 The word “or” is added after sub-section (m) of Article VII.

1.19 Sub-section (n) of Article VII is deleted in its entirety.

1.20 Subsection (o) of Article VII is re-numbered as sub-section (n).

1.21 Section 9.01(a) is restated as follows:

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(i) if to a Borrower, to it at 515 Eastern Avenue, Allegan, Michigan, 49101,
Attention of Michael Kelly, assistant treasurer (Telecopy No. (269) 673-1440;
e-mail: michael.kelly@perrigo.com);

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 10 S. Dearborn St., Chicago, Illinois, 60670, Attention
of Teresita Siao (Telecopy No. (888) 266-8059; e-mail:
jpm.agency.servicing.5@jpmchase.com); or

(iii) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

1.22 Section 9.08 is amended by deleting the phrase “; provided that the rights
under this Section shall not apply to the cash deposit securing the Israeli
Acquisition Cash Secured Loan”.

1.23 Schedules 3.06 through 6.08 attached to the Term Loan Agreement are
replaced with Schedules 3.06 through 6.08 attached to this Amendment.



--------------------------------------------------------------------------------

ARTICLE 2. REPRESENTATIONS AND WARRANTIES

In order to induce the Lenders to enter into this Amendment, the Borrower
represents and warrants that:

2.1 The execution, delivery and performance by the Borrower of this Amendment
have been duly authorized by all necessary action and are not in material
contravention of any requirement of law, or of the terms of the Borrower’s
bylaws or other charter documents, or of any contractual obligation of the
Borrower and will not result in the imposition of any Lien on any of its
property or of any of its Subsidiaries except for Permitted Liens.

2.2 This Amendment is the legal, valid and binding obligation of the Borrower,
enforceable against the Borrower in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally.

2.3 After giving effect to this Amendment, the representations and warranties
contained in Article III of the Term Loan Agreement are true in all material
respects on and as of the date hereof with the same force and effect as if made
on and as of the date hereof (other than those representations and warranties
that by their terms expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date).

2.4 After giving effect to this Amendment, no Default exists or has occurred and
is continuing on the date hereof.

ARTICLE 3. CONDITIONS OF EFFECTIVENESS

This Amendment shall be effective as of the date hereof when (a) it shall be
executed by the Borrower, the Required Lenders and the Administrative Agent,
(b) the Consent and Agreement attached hereto is signed by the Guarantors,
(c) the 2010 Credit Agreement shall be effective simultaneously with this
Amendment, and (d) the Administrative Agent has received a copy of resolutions
of the Borrower’s board of directors authorizing the Borrower to enter into this
Amendment.

ARTICLE 4. MISCELLANEOUS

4.1 All references in any Loan Document to the Term Loan Agreement shall be
deemed references to the Term Loan Agreement, as amended hereby and as further
amended or modified from time to time.

4.2 Except as expressly amended hereby, the Borrower agrees that all Loan
Documents are ratified and confirmed and shall remain in full force and effect
and that it has no set off, counterclaim, defense or other claim or dispute with
respect to any Loan Document.

4.3 Capitalized terms used but not defined herein shall have the respective
meanings ascribed thereto in the Term Loan Agreement. This Amendment shall be
governed by and construed in accordance with the laws of the State of Michigan.
This Amendment may be executed upon any number of counterparts with the same
effect as if the signatures thereto were upon the same instrument, and
signatures sent by facsimile or electronic mail message shall be enforceable as
originals.

[Signature pages follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first-above written.

 

PERRIGO COMPANY By  

/s/Ron Winowiecki

  Name: Ron Winowiecki   Title: Treasurer



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A., as a Lender and

as Administrative Agent

By  

/s/ Thomas A. Gamm

  Name: Thomas A. Gamm   Title: Senior Vice President



--------------------------------------------------------------------------------

RBS CITIZENS, N.A., as a Lender and as Syndication Agent By  

/s/ André A. Nazareth

  Name: André A. Nazareth   Title: Senior Vice President



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A. By  

/s/ Joseph Giampetroni

  Name: Joseph Giampetroni   Title: Managing Director



--------------------------------------------------------------------------------

FIFTH THIRD BANK By  

/s/ Nathaniel E. Sher

  Name: Nathaniel E. Sher   Title: Vice President



--------------------------------------------------------------------------------

FIRST HAWAIIAN BANK By  

/s/ Dawn Hofmann

  Name: Dawn Hofmann   Title: Vice President



--------------------------------------------------------------------------------

HSBC BANK USA, N.A. By  

/s/ Andrew Bicker

  Name: Andrew Bicker   Title: Vice President



--------------------------------------------------------------------------------

Schedule 3.06

Disclosed Matters (Litigation and Environmental Matters)

No Disclosure.



--------------------------------------------------------------------------------

Schedule 3.07

Disclosed Matters (Compliance with Laws and Agreements)

No Disclosure.



--------------------------------------------------------------------------------

Schedule 6.01

Existing Non-Guarantor Subsidiary Indebtedness

On May 26, 2010, Perrigo API India Pvt. Ltd. executed a short-term credit line
with the Hong Kong and Shanghai Banking Corporation Ltd. Funds are available in
one or more draws not to exceed an aggregate amount 125,000,000 Indian rupees
(approximately $2,800,000). As of September 30, 2010 drawings of 34,000,000
Indian rupees (approximately $760,000) were outstanding under the credit line.
The credit line expires November 26, 2010 but can be extended by mutual
agreement of the parties.



--------------------------------------------------------------------------------

Schedule 6.02

Existing Liens

 

1. See attached UCC lien summary.

 

2. Perrigo Israel Pharmaceuticals Ltd.: (i) general floating lien (State of
Israel), November 1997, (ii) lien on all fixed assets (State of Israel), August
1983.

 

3. Chemagis Ltd.: general floating lien (State of Israel), April 1989.

The liens in favor of the State of Israel were created for Agis participation in
the Investment Center of the State of Israel.



--------------------------------------------------------------------------------

UCC SEARCH SCHEDULE

DEBTOR: PERRIGO COMPANY

 

JURISDICTION

AND INDEX
SEARCHED

 

PERIODS

COVERED

 

SECURED PARTY

 

INITIAL

FILE NO.

AND FILE DATE

 

AMENDMENTS

(WITH FILE NO.
AND FILE DATE)

 

COLLATERAL
DESCRIPTION

MICHIGAN SOS/

UCC DIVISION

  THRU 9/19/10   UNITED RENTALS (NORTH AMERICA), INC.  

2006017644-7

1/27/06

 

TERMINATION:

2006041501-5

3/8/06

  EQUIPMENT PURCHASE     J.R. AUTOMATION TECHNOLOGIES, LLC  

2006067081-3

4/13/06

 

TERMINATION:

2006196190-0

11/24/06

 

SPECIFIC EQUIPMENT

PURSUANT TO MI SPECIAL TOOL LIEN ACT

    J.R. AUTOMATION TECHNOLOGIES, LLC  

2006135379-7

8/4/06

 

TERMINATION:

2008114465-9

7/21/08

 

SPECIFIC EQUIPMENT

PURSUANT TO MI SPECIAL TOOL LIEN ACT

    J.R. AUTOMATION TECHNOLOGIES, LLC  

2008114465-9

7/21/08

 

TERMINATION:

200921832-8

2/10/09

 

SPECIFIC EQUIPMENT

PURSUANT TO MI SPECIAL TOOL LIEN ACT

    US BANCORP  

2009165073-1

11/20/09

   

SPECIFIC EQUIPMENT

INFORMATIONAL ONLY

    RAYMOND LEASING CORPORATION  

2010004858-4

1/11/10

    SPECIFIC EQUIPMENT LEASE     US BANCORP  

2010004514-6

1/12/10

   

SPECIFIC EQUIPMENT

INFORMATIONAL ONLY

    US BANCORP  

2010010354-4

1/21/10

   

SPECIFIC EQUIPMENT

INFORMATIONAL ONLY

    US BANCORP  

2010010355-6

1/21/10

   

SPECIFIC EQUIPMENT

INFORMATIONAL ONLY



--------------------------------------------------------------------------------

    US BANCORP  

2010034149-7

3/12/10

   

SPECIFIC EQUIPMENT

INFORMATIONAL ONLY

    US BANCORP  

2010034150-0

3/12/10

   

SPECIFIC EQUIPMENT

INFORMATIONAL ONLY

  UPDATE BEGINS   US BANCORP  

2010053898-7

4/20/10

   

SPECIFIC EQUIPMENT

INFORMATIONAL ONLY

    US BANCORP  

2010087108-4

6/25/10

   

SPECIFIC EQUIPMENT

INFORMATIONAL ONLY

    US BANCORP  

2010087109-6

6/25/10

   

SPECIFIC EQUIPMENT

INFORMATIONAL ONLY

    US BANCORP  

2010112824-4

8/23/10

   

SPECIFIC EQUIPMENT

INFORMATIONAL ONLY

    US BANCORP  

2010113856-2

8/24/10

   

SPECIFIC EQUIPMENT

INFORMATIONAL ONLY

    US BANCORP  

2010115093-6

8/26/10

   

SPECIFIC EQUIPMENT

INFORMATIONAL ONLY

    US BANCORP  

2010124850-3

9/16/10

   

SPECIFIC EQUIPMENT

INFORMATIONAL ONLY



--------------------------------------------------------------------------------

DEBTOR: L. PERRIGO COMPANY

 

JURISDICTION

AND INDEX
SEARCHED

 

PERIODS

COVERED

 

SECURED PARTY

 

INITIAL

FILE NO.

AND FILE DATE

 

AMENDMENTS

(WITH FILE NO.
AND FILE DATE)

 

COLLATERAL
DESCRIPTION

MICHIGAN SOS/

UCC DIVISION

  THRU 9/19/10  

ALPHA FINANCIAL GROUP, INC.

 

ASSIGNEE:

DELTA CAPITAL IV, INC.

 

ASSIGNEE:

COMERICA BANK

 

C309569

01/17/90

 

 

 

C500861

07/22/91

 

C500862

07/22/91

 

C911282

12/02/94

 

D551788

08/09/99

 

2004157300-4

08/06/04

 

2009131947-4

9/15/09

 

EQUIPMENT LEASE

 

 

ASSIGNMENT

 

 

ASSIGNMENT

 

 

CONTINUATION

 

 

CONTINUATION

 

 

CONTINUATION

 

 

CONTINUATION

    NMHG FINANCIAL SERVICES, INC.  

2003199489-0

10/20/03

 

20080821120-0

5/23/08

 

EQUIPMENT LEASE

CONTINUATION

    CROWN CREDIT COMPANY  

2004127249-8

06/23/04

 

2008196343-9

12/29/08

 

EQUIPMENT LEASE

CONTINUATION

   

DATA SALES CO., CHARTER

#DC2H-474

 

2005058280-2

3/31/05

    EQUIPMENT LEASE    

DATA SALES CO., CHARTER

#DC2H-474

 

2005074391-7

4/25/05

    EQUIPMENT LEASE     ERVIN LEASING COMPANY  

2005078649-8

5/02/05

    EQUIPMENT LEASE     ERVIN LEASING COMPANY  

2005078650-1

5/02/05

    EQUIPMENT LEASE    

DATA SALES CO., CHARTER

#DC2H-474

 

2005084801-0

5/9/05

    EQUIPMENT LEASE    

DATA SALES CO., CHARTER

#DC2H-474

 

2005104723-9

6/9/05

    EQUIPMENT LEASE



--------------------------------------------------------------------------------

  TOYOTA MOTOR CREDIT CORPORATION  

2005105083-2

6/10/05

    EQUIPMENT LEASE   TOYOTA MOTOR CREDIT CORPORATION  

2005105148-0

6/10/05

    EQUIPMENT LEASE   ERVIN LEASING COMPANY  

2005113921-0

6/24/05

    EQUIPMENT LEASE   ERVIN LEASING COMPANY  

2005113922-2

6/24/05

    EQUIPMENT LEASE   ERVIN LEASING COMPANY   2005113923-4     EQUIPMENT LEASE  
DATA SALES CO., CHARTER #DC2H-474  

2005126558-4

7/14/05

    EQUIPMENT LEASE   TOYOTA MOTOR CREDIT CORPORATION  

2005142121-9

8/10/05

    EQUIPMENT LEASE   DATA SALES CO., CHARTER #DC2H-474  

2005151475-9

8/26/05

    EQUIPMENT LEASE   DATA SALES CO., CHARTER #DC2H-474  

2005193573-7

11/07/05

    EQUIPMENT LEASE   ERVIN LEASING COMPANY  

2005201600-7

11/21/05

    EQUIPMENT LEASE   ERVIN LEASING COMPANY  

2005201601-9

11/21/05

 

2006032128-2

2/22/06

 

EQUIPMENT LEASE

AMENDMENT

  IBM CREDIT LLC  

2005209401-3

12/6/05

    EQUIPMENT LEASE   DATA SALES CO., CHARTER #DC2H-474  

2006001969-7

1/3/06

    EQUIPMENT LEASE   INTERNAL REVENUE SERVICE  

2006022262-4

1/31/06

 

2006056098-5

3/30/06

 

FEDERAL TAX LIEN

RELEASE OF LIEN



--------------------------------------------------------------------------------

   

DATA SALES CO., CHARTER

#DC2H-474

 

2006073427-5

4/21/06

    EQUIPMENT LEASE     ERVIN LEASING COMPANY  

2006074040-6

4/24/06

    EQUIPMENT LEASE     ERVIN LEASING COMPANY  

2006106201-7

6/14/06

    EQUIPMENT LEASE     ERVIN LEASING COMPANY  

2006152211-6

9/25/06

    EQUIPMENT LEASE     IBM CREDIT LLC  

2006181697-7

10/27/06

    EQUIPMENT LEASE    

DATA SALES CO., CHARTER

#DC2H-474

 

2006194534-8

11/20/06

    EQUIPMENT LEASE    

DATA SALES CO., CHARTER

#DC2H-474

 

2006211485-5

12/21/06

    EQUIPMENT LEASE     IBM CREDIT LLC  

2007000266-8

1/2/07

    EQUIPMENT LEASE     IBM CREDIT LLC  

2007006498-5

1/11/07

    EQUIPMENT LEASE    

DATA SALES CO., CHARTER

#DC2H-474

 

2007016102-0

1/29/07

    EQUIPMENT LEASE     ERVIN LEASING COMPANY  

2007016580-2

1/30/07

    EQUIPMENT LEASE     TOYOTA MOTOR CREDIT CORPORATION  

2007023917-5

2/12/07

    EQUIPMENT LEASE     INDUSTRIAL LEASING  

2007032582-6

2/28/07

 

TERMINATION:

2009178973-4

12/22/09

  EQUIPMENT LEASE    

DATA SALES CO., CHARTER

#DC2H-474

 

2007059850-6

4/16/07

    EQUIPMENT LEASE     ERVIN LEASING COMPANY  

2007060943-6

4/18/07

    EQUIPMENT LEASE



--------------------------------------------------------------------------------

    ERVIN LEASING COMPANY  

2007060944-8

4/18/07

    EQUIPMENT LEASE     CITICORP LEASING, INC.  

2007062719-3

4/20/07

    EQUIPMENT LEASE     ERVIN LEASING COMPANY  

2007071472-0

5/4/07

    EQUIPMENT LEASE     ERVIN LEASING COMPANY  

2007071473-2

5/4/07

    EQUIPMENT LEASE     ERVIN LEASING COMPANY  

2007071474-4

5/4/07

    EQUIPMENT LEASE     ERVIN LEASING COMPANY  

200708063-6

5/22/07

    EQUIPMENT LEASE    

DATA SALES CO., CHARTER

#DC2H-474

 

2007087769-7

6/1/07

    EQUIPMENT LEASE     ERVIN LEASING COMPANY  

2007088994-5

6/5/07

    EQUIPMENT LEASE     ERVIN LEASING COMPANY  

2007097169-7

6/19/07

    EQUIPMENT LEASE     ERVIN LEASING COMPANY  

2007097174-8

6/19/07

    EQUIPMENT LEASE     ERVIN LEASING COMPANY  

2007097175-0

6/19/07

 

2008019241-9

2/5/08

 

EQUIPMENT LEASE

AMENDMENT

    ERVIN LEASING COMPANY  

2007097176-2

6/19/07

    EQUIPMENT LEASE     ERVIN LEASING COMPANY  

2007106686-5

7/5/07

    EQUIPMENT LEASE     ERVIN LEASING COMPANY  

2007119075-5

7/30/07

    EQUIPMENT LEASE     ERVIN LEASING COMPANY  

2007119076-7

7/30/07

    EQUIPMENT LEASE     ERVIN LEASING COMPANY  

2007119077-9

7/30/07

    EQUIPMENT LEASE     ERVIN LEASING COMPANY  

2007119078-1

7/30/07

    EQUIPMENT LEASE



--------------------------------------------------------------------------------

    ERVIN LEASING COMPANY  

2007119079-3

7/30/07

    EQUIPMENT LEASE     ERVIN LEASING COMPANY  

2007120540-5

8/1/07

    EQUIPMENT LEASE     ERVIN LEASING COMPANY  

2007120541-7

8/1/07

    EQUIPMENT LEASE     ERVIN LEASING COMPANY  

2007120542-9

8/1/07

    EQUIPMENT LEASE    

DATA SALES CO., CHARTER

#DC2H-474

 

2007127187-2

8/13/07

    EQUIPMENT LEASE     ERVIN LEASING COMPANY  

2007128274-8

8/15/07

    EQUIPMENT LEASE     ERVIN LEASING COMPANY  

2007152452-6

9/28/07

    EQUIPMENT LEASE     ERVIN LEASING COMPANY  

2007158958-4

10/10/07

    EQUIPMENT LEASE     ERVIN LEASING COMPANY  

2007158969-7

10/10/07

    EQUIPMENT LEASE     ERVIN LEASING COMPANY  

2007165781-8

10/23/07

    EQUIPMENT LEASE     ERVIN LEASING COMPANY  

2007165782-0

10/23/07

    EQUIPMENT LEASE     ERVIN LEASING COMPANY  

2007165787-0

10/23/07

    EQUIPMENT LEASE     ERVIN LEASING COMPANY  

2007165788-2

10/23/07

    EQUIPMENT LEASE     INDUSTRIAL LEASING, INC.  

2007174884-7

11/8/07

    EQUIPMENT LEASE     ERVIN LEASING COMPANY  

2008003235-8

1/7/08

    EQUIPMENT LEASE    

DATA SALES CO., CHARTER

#DC2H-474

 

2008009690-8

1/17/08

    EQUIPMENT LEASE    

DATA SALES CO., CHARTER

#DC2H-474

 

2008009691-0

1/17/08

    EQUIPMENT LEASE



--------------------------------------------------------------------------------

    ERVIN LEASING COMPANY  

2008010858-7

1/22/08

    EQUIPMENT LEASE     ERVIN LEASING COMPANY  

2008010859-9

1/22/08

    EQUIPMENT LEASE     ERVIN LEASING COMPANY  

2008010860-2

1/22/08

    EQUIPMENT LEASE     ERVIN LEASING COMPANY  

2008010861-4

1/22/08

    EQUIPMENT LEASE    

DATA SALES CO., CHARTER

#DC2H-474

 

2008011511-4

1/22/08

    EQUIPMENT LEASE    

DATA SALES CO., CHARTER

#DC2H-474

 

2008015289-5

1/28/08

    EQUIPMENT LEASE    

DATA SALES CO., CHARTER

#DC2H-474

 

2008015290-8

1/28/08

    EQUIPMENT LEASE     ERVIN LEASING COMPANY  

2008028720-6

2/22/08

    EQUIPMENT LEASE     ERVIN LEASING COMPANY  

2008028723-2

2/22/08

    EQUIPMENT LEASE     ERVIN LEASING COMPANY  

20080428334-5

3/19/08

    EQUIPMENT LEASE     ERVIN LEASING COMPANY  

2008042835-7

3/19/08

    EQUIPMENT LEASE     ERWIN LEASING COMPANY  

2008042836-9

3/19/08

    EQUIPMENT LEASE     ERWIN LEASING COMPANY  

2008057708-5

4/15/08

    EQUIPMENT LEASE     ERWIN LEASING COMPANY  

2008057709-7

4/15/08

    EQUIPMENT LEASE     ERWIN LEASING COMPANY  

2008066256-7

4/29/08

    EQUIPMENT LEASE    

DATA SALES CO., CHARTER

#DC2H-474

 

2008079200-5

5/19/08

    EQUIPMENT LEASE    

DATA SALES CO., CHARTER

#DC2H-474

 

2008079201-7

5/19/08

    EQUIPMENT LEASE



--------------------------------------------------------------------------------

    ERWIN LEASING COMPANY  

2008088642-2

6/4/08

    EQUIPMENT LEASE     IBM CREDIT LLC  

2008104550-8

7/1/08

    COMPUTER EQUIPMENT LEASE     ERWIN LEASING COMPANY  

2008105479-7

7/3/08

    EQUIPMENT LEASE     ERWIN LEASING COMPANY  

2008105480-0

7/3/08

    EQUIPMENT LEASE     ERWIN LEASING COMPANY  

2008105481-2

7/3/08

    EQUIPMENT LEASE     ERWIN LEASING COMPANY  

2008105482-4

7/3/08

    EQUIPMENT LEASE     ERWIN LEASING COMPANY  

2008105483-6

7/3/08

    EQUIPMENT LEASE     ERWIN LEASING COMPANY  

2008105484-8

7/3/08

    EQUIPMENT LEASE     ERWIN LEASING COMPANY  

2008105485-0

7/3/08

    EQUIPMENT LEASE     ERWIN LEASING COMPANY  

2008122078-8

8/4/08

    EQUIPMENT LEASE     ERWIN LEASING COMPANY  

2008133575-5

8/26/08

    EQUIPMENT LEASE     ERWIN LEASING COMPANY  

2008133576-7

8/26/08

    EQUIPMENT LEASE     ERWIN LEASING COMPANY  

2008133577-9

8/26/08

    EQUIPMENT LEASE     ERWIN LEASING COMPANY  

2008133578-1

8/26/08

    EQUIPMENT LEASE     INDUSTRIAL LEASING LLC  

2008135007-4

8/28/08

    SPECIFIC EQUIPMENT     ERWIN LEASING COMPANY  

2008136224-5

9/2/08

    EQUIPMENT LEASE     ERWIN LEASING COMPANY  

2008136225-7

9/2/08

    EQUIPMENT LEASE



--------------------------------------------------------------------------------

    ERWIN LEASING COMPANY  

2008143459-1

9/16/08

    EQUIPMENT LEASE    

DATA SALES CO., CHARTER

#DC2H-474

 

2008151087-2

9/29/08

    EQUIPMENT LEASE    

DATA SALES CO., CHARTER

#DC2H-474

 

2008151088-4

9/29/08

    EQUIPMENT LEASE    

DATA SALES CO., CHARTER

#DC2H-474

 

2008151089-6

9/29/08

    EQUIPMENT LEASE    

DATA SALES CO., CHARTER

#DC2H-474

 

2008151090-9

9/29/08

    EQUIPMENT LEASE    

DATA SALES CO., CHARTER

#DC2H-474

 

2008151091-1

9/29/08

    EQUIPMENT LEASE     ERWIN LEASING COMPANY  

2008154089-9

10/06/08

    EQUIPMENT LEASE     INDUSTRIAL LEASING LLC  

2008163072-5

10/22/08

 

TERMINATION:

2009124098-4

8/26/09

  SPECIFIC EQUIPMENT     ERWIN LEASING COMPANY  

2008171626-0

11/7/08

    EQUIPMENT LEASE     ERWIN LEASING COMPANY  

2008171627-2

11/07/08

    EQUIPMENT LEASE     ERWIN LEASING COMPANY  

2008171648-6

11/07/08

    EQUIPMENT LEASE     ERWIN LEASING COMPANY  

2008171649-8

11/07/08

    EQUIPMENT LEASE     ERWIN LEASING COMPANY  

2008171650-1

11/07/08

    EQUIPMENT LEASE     ERWIN LEASING COMPANY  

2008171653-7

11/07/08

    EQUIPMENT LEASE     ERWIN LEASING COMPANY  

2008171687-8

11/07/08

    EQUIPMENT LEASE     INDUSTRIAL LEASING LLC  

2008187100-4

12/10/08

    SPECIFIC EQUIPMENT



--------------------------------------------------------------------------------

    ERWIN LEASING COMPANY  

2008197434-3

12/30/08

    EQUIPMENT LEASE     ERWIN LEASING COMPANY  

2008197435-5

12/30/08

    EQUIPMENT LEASE     ERWIN LEASING COMPANY  

2008197436-7

12/30/08

    EQUIPMENT LEASE     ERWIN LEASING COMPANY  

2008197437-9

12/30/08

    EQUIPMENT LEASE     ERWIN LEASING COMPANY  

2008197438-1

12/30/08

    EQUIPMENT LEASE     ERWIN LEASING COMPANY  

2009002059-5

1/6/09

    EQUIPMENT LEASE     ERWIN LEASING COMPANY  

2009002060-8

1/6/09

    EQUIPMENT LEASE     ERWIN LEASING COMPANY  

2009002061-0

1/6/09

    EQUIPMENT LEASE     ERWIN LEASING COMPANY  

2009002063-4

1/6/09

    EQUIPMENT LEASE     ERWIN LEASING COMPANY  

2009002064-6

1/6/09

    EQUIPMENT LEASE     ERWIN LEASING COMPANY  

2009002065-8

1/6/09

    EQUIPMENT LEASE     ERWIN LEASING COMPANY  

2009002083-6

1/6/09

    EQUIPMENT LEASE    

DATA SALES CO., CHARTER

#DC2H-474

 

2009011583-7

1/23/09

    EQUIPMENT LEASE    

DATA SALES CO., CHARTER

#DC2H-474

 

2009011584-9

1/23/09

    EQUIPMENT LEASE    

DATA SALES CO., CHARTER

#DC2H-474

 

200911585-1

1/23/09

    EQUIPMENT LEASE     ERWIN LEASING COMPANY  

2009019106-5

2/5/09

    EQUIPMENT LEASE     ERWIN LEASING COMPANY  

2009019135-6

2/5/09

    EQUIPMENT LEASE



--------------------------------------------------------------------------------

    ERWIN LEASING COMPANY  

2009019136-8

2/5/09

    EQUIPMENT LEASE     ERWIN LEASING COMPANY  

2009019137-0

2/5/09

    EQUIPMENT LEASE     ERWIN LEASING COMPANY  

2009026799-1

2/19/09

    EQUIPMENT LEASE    

DATA SALES CO., CHARTER

#DC2H-474

 

2009028359-1

2/23/09

    EQUIPMENT LEASE     ERWIN LEASING COMPANY  

2009033130-4

3/4/09

    EQUIPMENT LEASE     ERWIN LEASING COMPANY  

2009036945-4

3/11/09

    EQUIPMENT LEASE     ERWIN LEASING COMPANY  

2009036946-6

3/11/09

    EQUIPMENT LEASE    

DATA SALES CO., CHARTER

#DC2H-474

 

2009045223-5

3/26/09

    EQUIPMENT LEASE    

DATA SALES CO., CHARTER

#DC2H-474

 

2009045225-9

3/26/09

    EQUIPMENT LEASE    

DATA SALES CO., CHARTER

#DC2H-474

 

2009069005-1

5/6/09

    EQUIPMENT LEASE    

DATA SALES CO., CHARTER

#DC2H-474

 

2009086104-2

6/10/09

    EQUIPMENT LEASE    

DATA SALES CO., CHARTER

#DC2H-474

 

2009086105-4

6/10/09

    EQUIPMENT LEASE     IBM CREDIT LLC  

2009091969-1

6/19/09

    COMPUTER EQUIPMENT LEASE     IBM CREDIT LLC  

2009095794-4

6/26/09

    COMPUTER EQUIPMENT LEASE     INDUSTRIAL LEASING LLC  

2009097252-8

6/30/09

    SPECIFIC EQUIPMENT     IBM CREDIT LLC  

2009098535-9

7/1/09

    COMPUTER EQUIPMENT LEASE



--------------------------------------------------------------------------------

    IBM CREDIT LLC  

2009100477-0

7/7/09

    COMPUTER EQUIPMENT LEASE     IBM CREDIT LLC  

2009106981-5

7/21/09

    COMPUTER EQUIPMENT LEASE    

BANK OF AMERICA, NATIONAL ASSOCIATION, AS AGENT

(ASSIGNOR) PERRIGO RECEIVABLES, LLC

 

2009111047-2

7/29/09

   

ALL DEBTOR’S RIGHT, TITLE AND INTEREST IN THE FOLLOWING

(I) CONVEYED RECEIVABLES ANN

(II) RELATED ASSETS

ALL TERMS DEFINED IN CROSS-SALE AGREEMENT DATED JULY 23, 2009.

    ERVIN LEASING COMPANY  

2009114957-4

8/6/09

    EQUIPMENT LEASE    

DATA SALES CO., CHARTER

#DC2H-474

 

2009116588-3

8/10/09

    EQUIPMENT LEASE     IBM CREDIT LLC  

2009119766-4

8/17/09

    COMPUTER EQUIPMENT LEASE     IBM CREDIT LLC  

2009127774-1

9/2/09

    COMPUTER EQUIPMENT LEASE     IBM CREDIT LLC  

2009135098-7

9/21/09

    COMPUTER EQUIPMENT LEASE    

NATIONAL CITY COMMERCIAL CAPITAL COMPANY, LLC

(ASSIGNOR) EMC CORPORATION

 

2009143508-8

10/7/09

    SPECIFIC EQUIPMENT LISTING    

DATA SALES CO., CHARTER

#DC2H-474

 

2009145679-1

10/12/09

    EQUIPMENT LEASE



--------------------------------------------------------------------------------

    IBM CREDIT LLC  

2009150695-2

10/22/09

    COMPUTER EQUIPMENT LEASE     IBM CREDIT LLC  

2009152794-4

10/26/09

    COMPUTER EQUIPMENT LEASE     IBM CREDIT LLC  

2009157318-1

11/03/09

    COMPUTER EQUIPMENT LEASE    

DATA SALES CO., CHARTER

#DC2H-474

 

2009161761-5

11/12/09

    EQUIPMENT LEASE     IBM CREDIT LLC  

2009167051-7

11/25/09

    COMPUTER EQUIPMENT LEASE     INDUSTRIAL LEASING LLC  

2009168109-1

11/30/09

    SPECIFIC EQUIPMENT LISTING     IBM CREDIT LLC  

2009179569-8

12/22/09

    COMPUTER EQUIPMENT LEASE     IBM CREDIT LLC  

2009181491-7

12/28/09

    COMPUTER EQUIPMENT LEASE     IBM CREDIT LLC  

2009182281-3

12/29/09

    COMPUTER EQUIPMENT LEASE     IBM CREDIT LLC  

2010002584-1

1/6/10

    COMPUTER EQUIPMENT LEASE     IBM CREDIT LLC  

2010008463-1

1/19/10

    COMPUTER EQUIPMENT LEASE    

DATA SALES CO., CHARTER

#DC2H-474

 

20100010283-3

1/20/10

    EQUIPMENT LEASE     IBM CREDIT LLC  

2010020196-0

2/11/10

    COMPUTER EQUIPMENT LEASE     IBM CREDIT LLC  

2010022958-8

2/18/10

    COMPUTER EQUIPMENT LEASE     IBM CREDIT LLC  

2010023373-9

2/19/10

    COMPUTER EQUIPMENT LEASE     IBM CREDIT LLC  

2010024338-6

2/22/10

    COMPUTER EQUIPMENT LEASE



--------------------------------------------------------------------------------

    IBM CREDIT LLC  

2010029366-0

3/3/10

    COMPUTER EQUIPMENT LEASE     IBM CREDIT LLC  

2010030141-7

3/4/10

    COMPUTER EQUIPMENT LEASE     IBM CREDIT LLC  

2010032796-6

3/10/10

    COMPUTER EQUIPMENT LEASE     IBM CREDIT LLC  

2010034805-9

3/15/10

    COMPUTER EQUIPMENT LEASE   UCC UPDATE   IBM CREDIT LLC  

2010045281-0

4/2/10

    COMPUTER EQUIPMENT LEASE    

NATIONAL CITY COMMERCIAL CAPITAL COMPANY, LLC

(ASSIGNOR): EMC CORPORATION

 

2010046443-5

4/6/10

    SPECIFIC EQUIPMENT LISTING     IBM CREDIT LLC  

20100058205

4/29/10

    COMPUTER EQUIPMENT LEASE     IBM CREDIT LLC  

2010065063-2

5/12/10

    COMPUTER EQUIPMENT LEASE    

DATA SALES CO., INC. CHARTER

#DC-24-474

 

2010065533-9

5/13/10

    EQUIPMENT LEASE    

DATA SALES CO., INC. CHARTER

#DC-24-474

 

2010065534-1

5/13/10

    EQUIPMENT LEASE     IBM CREDIT LLC  

2010072575-6

5/26/10

    COMPUTER EQUIPMENT LEASE    

DATA SALES CO., INC. CHARTER

#DC-24-474

 

2010074877-8

6/1/10

    EQUIPMENT LEASE     IBM CREDIT LLC  

2010075031-7

6/1/10

    COMPUTER EQUIPMENT LEASE     IBM CREDIT LLC  

2010077099-1

6/4/10

    COMPUTER EQUIPMENT LEASE



--------------------------------------------------------------------------------

    IBM CREDIT LLC  

2010079576-5

6/10/10

    COMPUTER EQUIPMENT LEASE     IBM CREDIT LLC  

2010090177-4

6/30/10

    COMPUTER EQUIPMENT LEASE     IBM CREDIT LLC  

2010091351-5

7/2/10

    COMPUTER EQUIPMENT LEASE    

KINGSBRIDGE HOLDINGS, LLC

(ASSIGNOR): SCANDIA CAPITAL PARTNERS, INC.

 

2010091497-3

7/2/10

    FORKLIFTS AND OTHER ASSETS BY SP, AS LESSOR BY ASSIGNMENT FROM SCANDIA
CAPITAL PARTNERS INC., TO DEBTOR AS LESSEE, UNDER EQUIPMENT SCHEDULE NO. 001 TO
MASTER LEASE AGREEMENT DATED 5/20/10.    

KINGSBRIDGE HOLDINGS, LLC

(ASSIGNOR): SCANDIA CAPITAL PARTNERS, INC.

 

2010091498-5

7/2/10

    FORKLIFTS AND OTHER ASSETS BY SP, AS LESSOR BY ASSIGNMENT FROM SCANDIA
CAPITAL PARTNERS INC., TO DEBTOR AS LESSEE, UNDER EQUIPMENT SCHEDULE NO. 002 TO
MASTER LEASE AGREEMENT DATED 5/20/10.    

KINGSBRIDGE HOLDINGS, LLC

(ASSIGNOR): SCANDIA CAPITAL PARTNERS, INC.

 

2010091499-7

7/2/10

    FORKLIFTS AND OTHER ASSETS BY SP, AS LESSOR BY ASSIGNMENT FROM SCANDIA
CAPITAL PARTNERS INC., TO DEBTOR AS LESSEE, UNDER EQUIPMENT SCHEDULE NO. 003 TO
MASTER LEASE AGREEMENT DATED 5/20/10.



--------------------------------------------------------------------------------

   

KINGSBRIDGE HOLDINGS, LLC

(ASSIGNOR): SCANDIA CAPITAL PARTNERS, INC.

 

2010091497-3

7/2/10

    FORKLIFTS AND OTHER ASSETS BY SP, AS LESSOR BY ASSIGNMENT FROM SCANDIA
CAPITAL PARTNERS INC., TO DEBTOR AS LESSEE, UNDER EQUIPMENT SCHEDULE NO. 004 TO
MASTER LEASE AGREEMENT DATED 5/20/10.    

KINGSBRIDGE HOLDINGS, LLC

(ASSIGNOR): SCANDIA CAPITAL PARTNERS, INC.

 

2010091502-6

7/2/10

    FORKLIFTS AND OTHER ASSETS BY SP, AS LESSOR BY ASSIGNMENT FROM SCANDIA
CAPITAL PARTNERS INC., TO DEBTOR AS LESSEE, UNDER EQUIPMENT SCHEDULE NO. 005 TO
MASTER LEASE AGREEMENT DATED 5/20/10.     DATA SALES CO., INC. CHARTER #DC2H-474
 

2010095056-3

7/12/10

    EQUIPMENT LEASE     IBM CREDIT LLC  

2010108174-9

8/10/10

    COMPUTER EQUIPMENT LEASE     IBM CREDIT LLC  

2010109227-3

8/12/10

    COMPUTER EQUIPMENT LEASE     IBM CREDIT LLC  

2010114427-4

8/25/10

    COMPUTER EQUIPMENT LEASE     IBM CREDIT LLC  

2010118208-4

9/2/10

    COMPUTER EQUIPMENT LEASE     IBM CREDIT LLC  

2010123351-4

9/14/10

    COMPUTER EQUIPMENT LEASE     IBM CREDIT LLC  

2010124208-2

9/15/10

    COMPUTER EQUIPMENT LEASE



--------------------------------------------------------------------------------

DEBTOR: PERRIGO COMPANY OF SOUTH CAROLINA

 

JURISDICTION

AND INDEX
SEARCHED

 

PERIODS

COVERED

 

SECURED PARTY

 

INITIAL

FILE NO.

AND FILE DATE

 

AMENDMENTS

(WITH FILE NO.
AND FILE DATE)

 

COLLATERAL
DESCRIPTION

MICHIGAN SOS/

UCC DIVISION

  THRU 9/19/10   RAYMOND LEASING CORPORATION  

2005128388-5

7/18/05

  N/A   SPECIFIC EQUIPMENT     RAYMOND LEASING CORPORATION  

2006037846-9

3/1/06

  N/A   SPECIFIC EQUIPMENT     CROWN CREDIT COMPANY  

2006090313-5

5/17/06

  N/A   SPECIFIC EQUIPMENT    

PARK NATIONAL BANK

VISION FINANCIAL GROUP, INC.

 

2007146446-5

9/18/07

  N/A   EQUIPMENT LEASE    

PARK NATIONAL BANK

VISION FINANCIAL GROUP, INC.

 

2007170359-0

10/30/07

  N/A   EQUIPMENT LEASE    

VISION FINANCIAL GROUP, INC.

PARK NATIONAL BANK

 

2008068215-3

5/1/08

 

ASSIGNMENT:

PARK NATIONAL BANK

2008188749-9

12/12/08

  EQUIPMENT LEASE    

VISION FINANCIAL GROUP, INC.

PARK NATIONAL BANK

 

2008104714-6

7/2/08

 

ASSIGNMENT:

PARK NATIONAL BANK

2008188767-7

12/12/08

  EQUIPMENT LEASE



--------------------------------------------------------------------------------

    CHARLES BOWMAN & COMPANY  

2008168716-6

10/31/08

 

TERMINATION:

2009097843-1

7/1/09

  CONSIGNMENT GOODS     L. PERRIGO COMPANY  

2009109652-1

7/28/09

   

ALL DEBTOR’S RIGHT, TITLE AND INTEREST IN THE FOLLOWING

(I) CONVEYED RECEIVABLES ANN

(II) RELATED ASSETS

ALL TERMS DEFINED IN CROSS-SALE AGREEMENT DATED JULY 23, 2009.

   

BANK OF AMERICA, NATIONAL ASSOCIATION, AS AGENT

(ASSIGNOR)

PERRIGO RECEIVABLES, LLC

 

2009111048-4

7/29/09

   

ALL DEBTOR’S RIGHT, TITLE AND INTEREST IN THE FOLLOWING

(I) CONVEYED RECEIVABLES ANN

(II) RELATED ASSETS

ALL TERMS DEFINED IN CROSS-SALE AGREEMENT DATED JULY 23, 2009.



--------------------------------------------------------------------------------

DEBTOR: PERRIGO PHARMACEUTICALS COMPANY

 

JURISDICTION

AND INDEX
SEARCHED

 

PERIODS

COVERED

 

SECURED PARTY

 

INITIAL

FILE NO.

AND FILE DATE

 

AMENDMENTS

(WITH FILE

NO. AND FILE

DATE)

 

COLLATERAL
DESCRIPTION

MICHIGAN SOS/

UCC DIVISION

  THRU 9/19/10   L. PERRIGO COMPANY  

2009109653-3

7/28/09

   

ALL DEBTOR’S RIGHT, TITLE AND INTEREST IN THE FOLLOWING

(I) CONVEYED RECEIVABLES ANN

(II) RELATED ASSETS

ALL TERMS DEFINED IN CROSS-SALE AGREEMENT DATED JULY 23, 2009.

   

BANK OF AMERICA, NATIONAL ASSOCIATION, AS AGENT

(ASSIGNOR) PERRIGO RECEIVABLES, LLC

 

2009111050-9

7/29/09

   

ALL DEBTOR’S RIGHT, TITLE AND INTEREST IN THE FOLLOWING

(I) CONVEYED RECEIVABLES ANN

(II) RELATED ASSETS

ALL TERMS DEFINED IN CROSS-SALE AGREEMENT DATED JULY 23, 2009.



--------------------------------------------------------------------------------

DEBTOR: PERRIGO INTERNATIONAL, INC.

 

JURISDICTION

AND INDEX
SEARCHED

 

PERIODS

COVERED

 

SECURED PARTY

 

INITIAL

FILE NO.

AND FILE DATE

 

AMENDMENTS

(WITH FILE NO.
AND FILE DATE)

 

COLLATERAL
DESCRIPTION

MICHIGAN SOS/

UCC DIVISION

  THRU 9/19/10  

JPMORGAN CHASE BANK, N.A., AS AGENT

JPMORGAN CHASE BANK, N.A.

 

2005047985-3

3/17/05

 

AMENDMENT:

COLLATERAL RESTATEMENT

2008062417-5

4/22/08

CONTINUATION:

2009146914-2

10/14/09

AMENDMENT:

SECURED PARTY NAME CHANGE TO JPMORGAN CHASE BANK, N.A.

  STOCK PLEDGE     JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT UNDER A
TERM LOAN AGREEMENT  

2008062416-3

4/22/08

    STOCK PLEDGE     JPMORGAN CHASE BANK, N.A., AS COLLATERAL AGENT  

2008084567-8

5/29/08

    STOCK PLEDGE



--------------------------------------------------------------------------------

DEBTOR: PERRIGO HOLLAND INC.

 

JURISDICTION

AND INDEX
SEARCHED

 

PERIODS

COVERED

 

SECURED PARTY

 

INITIAL

FILE NO.

AND FILE DATE

 

AMENDMENTS

(WITH FILE NO.
AND FILE DATE)

 

COLLATERAL
DESCRIPTION

MICHIGAN SOS/

UCC DIVISION

  9/19/10   L. PERRIGO COMPANY  

2009109655-7

7/28/09

   

ALL DEBTOR’S RIGHT, TITLE AND INTEREST IN THE FOLLOWING

(I) CONVEYED RECEIVABLES ANN

(II) RELATED ASSETS

ALL TERMS DEFINED IN CROSS-SALE AGREEMENT DATED JULY 23, 2009.

   

BANK OF AMERICA, NATIONAL ASSOCIATION, AS AGENT

(ASSIGNOR) PERRIGO RECEIVABLES, LLC

 

2009111049-6

7/29/09

   

ALL DEBTOR’S RIGHT, TITLE AND INTEREST IN THE FOLLOWING

(I) CONVEYED RECEIVABLES AND

(II) RELATED ASSETS

ALL TERMS DEFINED IN CROSS-SALE AGREEMENT DATED JULY 23, 2009.



--------------------------------------------------------------------------------

DEBTOR: Perrigo Florida Inc.

 

JURISDICTION

AND INDEX
SEARCHED

 

PERIODS

COVERED

 

SECURED PARTY

 

INITIAL

FILE NO.

AND FILE DATE

 

AMENDMENTS

(WITH FILE NO.
AND FILE DATE)

 

COLLATERAL
DESCRIPTION

FLORIDA SOS/

UCC DIVISION

  THRU 9/17/10   NO LIENS OF RECORD      

DEBTOR: Perrigo International Holdings Inc.

 

JURISDICTION

AND INDEX
SEARCHED

 

PERIODS

COVERED

 

SECURED PARTY

 

INITIAL

FILE NO.

AND FILE DATE

 

AMENDMENTS

(WITH FILE NO.
AND FILE DATE)

 

COLLATERAL
DESCRIPTION

MICHIGAN SOS/

UCC DIVISION

  THRU 9/27/10   NO LIEN OF RECORD      

DEBTOR: Perrigo International Holdings II Inc.

 

JURISDICTION

AND INDEX
SEARCHED

 

PERIODS

COVERED

 

SECURED PARTY

 

INITIAL

FILE NO.

AND FILE DATE

 

AMENDMENTS

(WITH FILE NO.
AND FILE DATE)

 

COLLATERAL
DESCRIPTION

DELAWARE SOS/

UCC DIVISION

  THRU 9/13/10   NO LIEN OF RECORD      



--------------------------------------------------------------------------------

DEBTOR: PBM Nutritionals, LLC

 

JURISDICTION

AND INDEX
SEARCHED

 

PERIODS

COVERED

 

SECURED PARTY

 

INITIAL

FILE NO.

AND FILE DATE

 

AMENDMENTS

(WITH FILE NO.
AND FILE DATE)

 

COLLATERAL
DESCRIPTION

DELAWARE SOS/

UCC DIVISION

  THRU 9/20/10   US BANCORP  

6110910-7

4/3/06

    LEASE EQUIPMENT     US BANCORP  

6111095-6

4/3/06

    LEASE EQUIPMENT     WACHOVIA BANK, NATIONAL ASSOCIATION, AS ADMINISTRATIVE
AGENT  

6338617-4

9/29/06

  [TO BE TERMINATED]   ALL PERSONAL PROPERTY OF THE DEBTOR     US BANCORP  

2007 0638089

2/20/07

    LEASE EQUIPMENT     US BANCORP  

2008 1030004

3/25/08

   

EQUIPMENT FILING

INFORMATIONAL

    US BANCORP  

2008 1165594

4/3/08

   

EQUIPMENT FILING

INFORMATIONAL

DEBTOR: PBM Holdings, Inc.

 

JURISDICTION

AND INDEX
SEARCHED

 

PERIODS

COVERED

 

SECURED PARTY

 

INITIAL

FILE NO.

AND FILE DATE

 

AMENDMENTS

(WITH FILE NO.
AND FILE DATE)

 

COLLATERAL
DESCRIPTION

DELAWARE SOS/

UCC DIVISION

  THRU 9/20/10   WACHOVIA BANK, NATIONAL ASSOCIATION, AS ADMINSTRATIVE AGENT  

6338602-6

9/29/06

 

AMENDMENT:

PARTIAL RELEASE

2009 1847984

6/10/09

[TO BE TERMINATED]

  ALL PERSONAL PROPERTY OF THE DEBTOR NOW OWNED OR HEREAFTER ACQUIRED.    
WACHOVIA FINANCIAL SERVICES, INC.  

2007 3611968

9/25/07

  TERMINATION: 2010 1518152 4/30/10  

AIRFRAME: RAYTHEON AIRCRAFT

FAA REGISTRATION NO. N438BC

 

ENGINES PRATT & WHITNEY CANADA JT15D-5



--------------------------------------------------------------------------------

Schedule 6.04

Investments

 

1. Perrigo Asia Holding Company Ltd. has a 49.9% ownership interest in Zibo
Xinhua-Perrigo Pharmaceutical Company Ltd.

 

2. Perrigo New York, Inc. has a 1.98% ownership interest in Summit Insurance
Ltd.

 

3. Perrigo New York, Inc. has a 18.5% ownership interest in Cobrek
Parmaceuticals, Inc.

 

4. Perrigo Israel Pharmaceuticals Ltd. has a 13.2% ownership interest in Meditor
Pharmaceuticals Ltd.

 

5. Perrigo Israel Pharmaceuticals Ltd. presently maintains a portfolio of
auction rate securities with a total par value of $18,000,000, such receivables
having been written down to a book value of $4,393,000 in the consolidated
financial statement of Perrigo Company for the fiscal year ended June 26, 2010.

 

6. Existing intercompany loans made by a Subsidiary to another Subsidiary as
disclosed to the Lenders on or before the Effective Date



--------------------------------------------------------------------------------

Schedule 6.08

Existing Restrictions

 

1. Restrictions and conditions under the terms of Borrower’s Term Loan
Agreement, Senior Notes and Permitted Securitization Transaction.

 

2. Restrictions and conditions under the terms of the Investments referenced in
items 1 – 4 of Schedule 6.04.

 

3. Restrictions and conditions under the terms of Perrigo Netherlands B.V.’s,
majority ownership interest in Perrigo API India, an India joint venture
company.

 

4. Restrictions and conditions under the terms of Perrigo Netherlands B.V.’s
majority ownership interest of Chemagis India Private Ltd., an India joint
venture company.

 

- 48 -



--------------------------------------------------------------------------------

CONSENT AND AGREEMENT

As of the date and year first above written, each of the undersigned hereby:
(a) fully consents to the terms and provisions of the above Amendment and the
consummation of the transactions contemplated thereby; (b) agrees that the
Guaranty to which it is a party and each other Loan Document to which it is a
party are hereby ratified and confirmed and shall remain in full force and
effect, acknowledges and agrees that it has no setoff, counterclaim, defense or
other claim or dispute with respect the Guaranty to which it is a party and each
other Loan Document to which it is a party; and (c) represents and warrants to
the Administrative Agent and the Lenders that the execution, delivery and
performance of this Consent and Agreement are within its powers, have been duly
authorized and are not in contravention of any statute, law or regulation or of
any terms of its organizational documents or of any material agreement or
undertaking to which it is a party or by which it is bound, and this Consent and
Agreement is the legal, valid and binding obligations of it, enforceable against
it in accordance with the terms hereof and thereof. Terms used but not defined
herein shall have the respective meanings ascribed thereto in the Term Loan
Agreement.

 

L. PERRIGO COMPANY By  

/s/ Ron Winowiecki

  Name: Ron Winowiecki   Title: Treasurer
PERRIGO COMPANY OF SOUTH CAROLINA, INC. By  

/s/ Ron Winowiecki

  Name: Ron Winowiecki   Title: Treasurer PERRIGO PHARMACEUTICALS COMPANY By  

/s/ Ron Winowiecki

  Name: Ron Winowiecki   Title: Treasurer PERRIGO INTERNATIONAL, INC. By  

/s/ Ron Winowiecki

  Name: Ron Winowiecki   Title: Treasurer PERRIGO INTERNATIONAL HOLDINGS, INC.
By  

/s/ Ron Winowiecki

  Name: Ron Winowiecki   Title: Treasurer PERRIGO HOLLAND, INC. By  

/s/ Ron Winowiecki

  Name: Ron Winowiecki   Title: Treasurer

 

- 49 -



--------------------------------------------------------------------------------

PERRIGO FLORIDA, INC. By  

/s/ Ron Winowiecki

  Name: Ron Winowiecki   Title: Treasurer PERRIGO INTERNATIONAL HOLDINGS II,
INC. By  

/s/ Ron Winowiecki

  Name: Ron Winowiecki   Title: Treasurer PBM HOLDINGS, INC. By  

/s/ Ron Winowiecki

  Name: Ron Winowiecki   Title: Treasurer PBM NUTRITIONALS, LLC By  

/s/ Ron Winowiecki

  Name: Ron Winowiecki   Title: Treasurer

DETROIT 7-3951 1176649v9

 

- 50 -